Title: From George Washington to Edward Hand, 23 January 1781
From: Washington, George
To: Hand, Edward


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Janry 23d 1781
                        
                        At the same time I acknowledge the receipt of your favor of the 4th of January, I have the pleasure to
                            congratulate you, on your appointment as Adjutant General to the Army. This has been announced to me two days ago
                            officially from Congress.
                        As Colonel Scammel had made his arrangements to leave the Office on the first of January, he is impatient to
                            be releived by his successor. And indeed his presence is extremely necessary with the New Hampshire Line, at the present
                            period. I have to request therefore that you will be pleased to repair to the Army as soon as conveniently may be, and
                            enter upon the execution of the Duties to which you are appointed. I am Dear Sir With Great regard & esteem Your
                            Most Obedient Servant
                        
                            Go: Washington
                        
                    